Case 8:21-cv-00208-SCB-JSS Document 1-1 Filed 01/27/21 Page 1 of 12 PageID 11




 EXHIBIT “A”
       Case 8:21-cv-00208-SCB-JSS Document 1-1 Filed 01/27/21 Page 2 of 12 PageID 12
           T




Filing # 118459596 E-Filed 12/18/2020 01:02:14 PM


                IN THE CIRCUIT COURT OF THE THIRTEENTH JUDICIAL CIRCUIT
                        IN AND FOR HILLSBOROUGH COUNTY, FLORIDA
                                      CIVIL DIVISION

        DEBRA WALLS,

                Plaintiff,

        vs.                                                         CASE NO.: 20-CA-00987

        COCA-COLA REFRESHMENTS USA, INC.,

                Defendants.
                                              /

                              COMPLAINT AND DEMAND FOR JURY TRIAL

                Plaintiff, DEBRA WALLS, (hereinafter "Plaintiff' or "Ms. Walls"), a Florida resident, by

        and through the undersigned counsel, hereby sues Defendant, COCA-COLA REFRESHMENTS

         USA, INC., (hereinafter "CCR," "the Company," or "Defendant") and alleges:

                                        JURISDICTION AND VENUE

                1.      This is an action for damages which exceed thirty thousand dollars ($30,000.00).

                2.      This is a civil action by Plaintiff against her former employer for monetary

        damages, declaratory relief and for other equitable relief pursuant to the Florida Civil Rights Act

        of 1992, §§760.01-760.10, Florida Statutes.

                3.      Venue is appropriate in Hillsborough County under § 47.011, Florida Statutes,

         because the events giving rise to the cause of action occurred in Hillsborough County.

                                                    PARTIES

                4.      The Plaintiff is DEBRA WALLS, a black female'that resides in Hillsborough

         County, Florida.

                5.      The Defendant, COCA-COLA REFRESHMENTS USA, INC., is a Foreign Profit

         Corporation with its principal address located at One Coca-Cola Plaza, N.W., Atlanta, GA 30313.
Case 8:21-cv-00208-SCB-JSS Document 1-1 Filed 01/27/21 Page 3 of 12 PageID 13




        6.      The Defendant operates a Beverage Distribution and Bottling center located at 5901

 E Fowler Ave, Temple Terrace, FL 33617 in Hillsborough County, Florida.

        7.      Plaintiff filed an initial charge of discrimination against Defendant with the Tampa

 Office of Human Rights on July 19, 2019, (Charge No. 19-0003).

                            ADMINISTRATIVE PREREQUISITES

        8.      On April 3, 2019, Ms. Walls timely filed her Charge of Discrimination with the

 U.S. Equal Employment Opportunity Commission (EEOC) against CCR. The Charge (EEOC

 Charge No. 511-2019-00705) operated as a dual filing with the Florida Commission on Human

 Relations (FCHR) pursuant to the EEOC/FCHR workshare agreement. In the Charge of

 Discrimination, Ms. Walls alleged she was discriminated against based on her race in violation of

 Title VII of the Civil Riglits Act of 1964, as amended. Upon filing her Charge, Ms. Walls became

 an "aggrieved person" as defined in § 760.02(10), Florida Statutes (2016).

        9.      More than 180 days have passed since Ms. Walls filed her Charge of

 Discrimination. Neither Ms. Walls nor the undersigned counsel have received notice of the

 FCHR's disposition on this charge. The FCHR's non-response is to be treated as a finding of

 "reasonable cause" pursuant to § 760.11(8), Florida Statutes (2016).

                                  GENERAL ALLEGATIONS

        10.     In November 2017, Coca-Cola hired Ms. Walls as a Leave Accommodations

 Administrative Assistaiit in Temple Terrace, Florida.

        11.     During her employment, Coca-Cola denied Ms. Walls overtime and assigned more

 job responsibilities than her white coworkers who were approved overtime.

        12.     ln October 2018 Brian Rodriguez (white male) and Misty Harper (white feniale)

 began treating Ms. Walls differently from her white co-workers because of her race (African-




                                                 2
Case
   v
     8:21-cv-00208-SCB-JSS Document 1-1 Filed 01/27/21 Page 4 of 12 PageID 14
           0




 American). This treatment was so severe that it created a hostile work environment.

        13.      In November 2018, Ms. Walls made an internal complaint of harassrnent and

 discrimination against her supervisor, Misty Harper (white), alleging that Ms. Harper was forcing

 her to work under more severe scrutiny than her white peers by requiring her to: submit daily

 timesheets; submit daily emails for approved overtime; and keep a daily log of her work among

 other things.

        14.      Following her complaint, Coca-Cola retaliated against Ms. Walls by further

 increasing the scrutiny under which she worked. Coca-Cola eventually terminated Ms. Walls on

 January 22, 2019.

     ALLEGATIONS PROVIDING SPECIFIC DETAILS OF THE HOSTILE WORK
         ENVIRONMENT PROTECTED ACTIVITY AND RETALIATION

        15.      On October 4, 2018, Mr. Rodriguez spoke to Ms. Walls in a curt, rude, loud, and

 unprofessional manner while she was attempting to get assistance with a timesheet issue.

        16.      On October 5, 2018, Ms. Walls emailed Coca-Cola's Leave and Accommodations

 Manager, Misty Harper, regarding the previous day's interaction with Mr. Rodriguez. In her email,

 Ms. Walls expressed her concerns about working under Mr. Rodriguez and let Ms. Harper know

 she no longer felt comfortable speaking with Mr. Rodriguez. She explained that this was not the

 first time Mr. Rodriguez had spoken to her in an unprofessional manner. Additionally, Ms. Walls

 let Ms. Harper know that her coworker, Sheri Grossberg, had witnessed the entire interaction

 between her and Mr. Rodriguez on October 4, 2018.

        17.      On October 8, 2018, Ms. Harper asked Ms. Grossberg to provide a written

 statement of what she had witnessed on Oct 4, 2018.

        18.      Following the collection of Ms. Grossberg's stateinent, Ms. Harper let Ms. Walls

 know that she had made Employee Relations aware of Ms. Walls' concerns about Mr. Rodriguez.




                                                 91
Case 8:21-cv-00208-SCB-JSS Document 1-1 Filed 01/27/21 Page 5 of 12 PageID 15




        19.     Ms. Walls asked Ms. Harper who she should talk to in Employee Relations if she

 had further issues with Mr. Rodriguez in the future. Ms. Harper never provided a response, and

 Ms. Walls never heard from anyone in the Employee Relations department.

        20.     On October 9, 2018, Erika Campbell, the Leave Management Consultant (LMC)

 for Coke Florida, asked Ms. Walls to assist her with some administrative duties for Coke Florida.

        21.     Ms. Walls volunteered to assist where possible but explained to Ms. Campbell that

 she was not familiar with Coke Florida's processes and that during the month of October her

 workload had increased due to additional tasks for Canada.

        22.     Ms. Walls brought her increased workflow to Mr. Rodriguez and Ms. Harper's

 attention. Mr. Rodriguez informed Ms. Walls that he was aware that her workload had increased

 and approved her use of overtime if necessary.

        23.     On October 11, 2018, Return to Work Coordinator, Leah Hall, met witli Ms. Walls

 via Skype to discuss the work she wanted Ms. Walls to perform. During the meeting Ms. Hall

 asked Ms. Walls to help her clear the backlog from Coke Florida's leave of absence inbox in the

 old Sales Force system. Ms. Hall did not provide Ms. Walls with any formal training in the old

 Sales Force System and Ms. Walls was forced to spend a lot of time learning this system in order

 to complete the task.

        24.     Ms. Wall needed to work additional hours to help Ms. Hall so she emailed Mr.

 Rodriguez and Ms. Harper on October 22, 2018 seeking permission to work overtime. Later that

 day, Mr. Rodriguez replied to Ms. Walls' email granting permission to work the additional time.

 However, on October 23, 2018, Ms. Harper emailed Ms. Walls to note her use of 1.5 hours of

 overtime and said she would be addressing these hours with Mr. Rodriguez.

        25.     On October 31, 2018, Mr. Rodriguez requested a leave of absence and Ms. Walls




                                                  4
Case 8:21-cv-00208-SCB-JSS Document 1-1 Filed 01/27/21 Page 6 of 12 PageID 16




 started to report directly to Ms. Harper.

        26.     On November 16, 2018, Ms. Harper met with Ms. Walls to discuss her use of

 overtime. During this meeting Ms. Harper became irate and explained that she was placing Ms.

 Walls on a conduct corrective action because of her use of overtime. Ms. Harper stated that

 Employee Relations had advised her to give Ms. Walls a conduct corrective action because Ms.

 Walls continuously worked overtime without approval and was found to be working off the clock

 on November 11, 2018. Ms. Harper did not email the conduct corrective action to Ms. Walls until

 after the meeting. Upon reviewing the conduct corrective action on November l 9, 2018, Ms. Walls

 realized that it was a final written Conduct Corrective Action. Ms. Harper never mentioned that

 the corrective action would be a final warning during their conversation on November 16, 2018.

        27.     On November 19, 2018, Ms. Harper accused Ms. Walls of failing to properly

 respond to a leave of absence request from November 13, 2018. Ms. Walls explained that she had

 cleared the box and that the only requests remaining had been made earlier that day.

        28.     Following Ms. Harper's accusations that Ms. Walls was not performing her job

 duties, Ms. Harper denied Ms. Walls permission to work any overtime that was offered to the other

 administrators. Ms. Harper also instructed Ms. Walls to take daily screenshots of the leave of

 absence folders to prove that she was working to clear the folders.

        29.     On November 26, 2018, Ms. Walls returned from the Thanksgiving Holiday to

 discover over 80 plus emails between the Caiiada and Coke Florida inboxes. Ms. Walls made

 numerous requests to work overtime to clear this backlog but Ms. Harper denied each request.

        30.     By November 28, 2018, the stress placed on Ms. Walls to clear the inboxes without

 the use of extra time had begun to affect her health and wellness. As such, Ms. Walls complained

 to Melissa Heggie in Employee Relations about the treatment she had received from Ms. Harper:




                                                 5
Case 8:21-cv-00208-SCB-JSS Document 1-1 Filed 01/27/21 Page 7 of 12 PageID 17




 specifically, that Ms. Harper spoke to her in a rude, loud, and unprofessional manner; required her

 to submit daily time sheets and a log of her work; and singled her out on a regular basis treating

 her worse than her co-workers. Ms. Walls also expressed disappointment at the lack of response

 by Employee Relations concerning her October 4, 2018, complaint about Mr. Rodriguez.

        31.     On November 29, 2018, Ms. Walls went to the VP Human Resources Services,

 Karla Younger's, office because she found herself crying uncontrollably.

        32.     Following her emotional breakdown in front of Ms. Youiiger, Ms. Walls spoke with

 Employee Relations Business Partner, Gayle Essex. Ms. Walls let Ms. Essex know that she lacked

 confidence that Coca Cola's Employee Relations department was taking her complaints seriously

 since they all but ignored her complaint against Mr. Rodriguez on October 4, 2018. Ms. Walls also

 explained that her final warning was unwarraiited because she had sought and received permission

 to use overtime to clear the back log in leave of absence claims.

        33.     On December 3, 2018, Ms. Walls emailed Ms. Harper aiid Coca Cola's Director of

 Global Comp, Benefits & Talent Operations, Carolynne Elliott, seeking approval to work

 additional hours to work on her assigned leave of absence folders. Ms. Harper replied, stating Ms.

 Walls' request would be reviewed at 7:50pm that evening. Unfortunately, Ms. Walls never

 received a follow-up response from Ms. Harper after this email.

        34.     On December 5, 2018, Ms. Hall emailed Ms. Walls regarding the high numbers of

 emails in the Coke Florida inbox. Following Ms. Hall's email, Ms. Harper sent an email out to the

 Canada Leave Management team to pull emails that belong to them out of the inbox because,

 "Debi was going on DND this morning to work on the FL box, but I believe those haven't been

 set up either." Ms. Walls was terribly upset by this email as Ms. Harper had essentially told the

 entire Canadian team that she did not feel that she could handle her job.




                                                  6
Case 8:21-cv-00208-SCB-JSS Document 1-1 Filed 01/27/21 Page 8 of 12 PageID 18




        35.    On December 11, 2018, Ms. Elliott met with the Tampa Leave Accommodation

 Team from 1:00 to 2:00 p.m. and the Canadian Leave Team then from 2:00 p.m. to 3:00 p.m.

 During the meeting with the Canadian team, Ms. Elliott discussed the continued increased

 workload for Canada. During the meeting, Ms. Elliott let Ms. Walls know that she would be

 allowed to work extra hours to get caught up on the backlog. Despite Ms. Elliott's approval of

 additional time, Ms. Harper required Ms. Walls to submit requests for daily approval for any

 additional hours worked. Again, Ms. Walls was the only employee Ms. Harper required to do this.

        36.     On January 22, 2019, Ms. Harper terminated Ms. Walls' employment stating that

 Ms. Walls had worked 4.98 hours of overtime on December 22, 2018, without approval. However,

 Ms. Harper was out on Vacation December 20-21, 2018. By this time, Mr. Rodriguez had returned

 from his leave of absence. As such, Ms. Walls emailed Mr. Rodriguez for approval to work

 overtime and Mr. Rodriguez granted Ms. Walls' request.

        37.     Ms. Walls was the only non-white Leave Accommodations Administrative

 Assistant in Temple Terrace location.

        38.    None of Ms. Walls co-workers (white) experienced the same treatment froin Ms.

 Harper as Ms. Walls. Specifically, Ms. Harper gave permission for Ms. Walls' co-workers to work

 overtime and they were not required to send daily screenshots to prove they were being

 accountable for their work.

        39.     Ms. Harper treated Ms. Walls differently, scrutinized her work, held her to a

 different standard and ultimately terminated her because of her race in violation of the Florida

 Civil Rights Act.

        40.     Plaintiff has incurred costs and attorney's fees in bringing this matter.




                                                  7
Case 8:21-cv-00208-SCB-JSS Document 1-1 Filed 01/27/21 Page 9 of 12 PageID 19




                                COUNTI
      DISCRIMINATION IN VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT

         41.     Plaintiff, DEBRA WALLS, re-alleges and incorporates by reference the allegations

 set forth above as if set forth fully herein.

         42.     The Florida Civil Rights Act makes it unlawful to discriminate against any

 individual in the terms, conditions, or privileges of employment based on that person's race.

         43.     Plaintiff is a member of a protected class and protected by The Florida Civil Rights

 Act from discrimination based on her race.

         44.     Plaintiff has satisfied all procedural and administrative requirements set forth in

 The Florida Civil Rights Act.

         45.     During Ms. Walls' employment, CCR denied her overtime and assigned her a

 heavier workload than her white coworkers.

         46.     When Ms. Walls made an internal complaint of harassment and discrimination

 against her supervisor, Misty Harper (white), she became the victim of retaliation in the form of

 bogus disciplinary actions and eventually termination.

         47.     As a direct and proximate result of Ms. Harper's actions, Plaintiff has suffered loss

 of employment, loss of income, loss of privileges and benefits, and has suffered and continues to

 suffer mental and emotional distress, humiliation, expense, embarrassment, and damage to his

 professional reputation. Plaintiff has suffered and will continue to suffer irreparable injury caused

 by Ms. Harper's conduct described herein.

         48.     Defendant, CCR, is liable for the discrimination alleged herein. These actions all

 adversely affected the terms and conditions of Plaintiff's employment in violation of The Florida

 Civil Rights Act.




                                                   8
Case 8:21-cv-00208-SCB-JSS Document 1-1 Filed 01/27/21 Page 10 of 12 PageID 20




         WHEREFORE, Plaintiff respectfully invokes the remedial powers of this Court as

  provided in The Florida Civil Rights Act, and prays for a judgment:

          A.      Preliminarily and permanently enjoining and restraining Defendant, CCR, from

  engaging in acts of discrimination against Plaintiff;

          B.      Awarding Plaintiff back pay, front pay, prejudgment interest, and damages for all

  employment benefits she would have received but for the discriminatory acts and practices of

  Defendant, CCR;

          C.      Awarding Plaintiff compensatory damages against Defendant, CCR; and

          D.      Awarding reasonable attorney's fees and costs incurred in this action as provided in

  The Florida Civil Rights Act.

                                COUNT II
         RETALIATION IN VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT
            FOR REPORTING DISCRIMINATION ON THE BASIS OF RACE

          49.     Plaintiff, DEBRA WALLS, re-alleges and incorporates by reference the allegations

  set forth above as if set forth fully herein.

          50.     The Florida Civil Rights Act makes it unlawful to discriminate against any

  individual in the terms, conditions, or privileges of employment based on that person's engagement

  in a protected activity.

          51.     Plaintiff is a member of a protected class and protected by The Florida Civil Rights

  Act from retaliation for reporting discrimination based on her race.

          52.     Plaintiff engaged in a protected activity when she made an internal complaint of

  harassment and discrimination against her supervisor, Misty Harper.

          53.     Ms. Harper retaliated against Plaintiff for reporting the discrimination by

  terminating Ms. Harper's employment on January 22, 2019.




                                                    9
Case 8:21-cv-00208-SCB-JSS Document 1-1 Filed 01/27/21 Page 11 of 12 PageID 21




        54.     Ms. Harper acted with intent, malice, and reckless disregard for Plaintiff's protected

 rights when she committed the above-described acts of retaliation because of Plaintiff's reports of

 discrimination.

        55.     Ms. Harper's above-described actions are all attributable to Defendant, CCR, as she

 was acting within the scope of her employment as an employee of Defendant at the time she

 committed these acts.

        56.     As a direct and proximate result of Ms. Harper's actions, Plaintiff has suffered loss

 of employment, loss of compensation, loss of privileges and benefits, and has suffered and

 continues to suffer mental and emotional distress, humiliation, expense, embarrassment, and

 damage to her professional reputation. Plaintiff has suffered and will continue to suffer irreparable

 injuiy caused by Defendant's illegal conduct.

        57.        Defendant, CCR, is liable for the discrimination and retaliation alleged herein.

 These actions all adversely affected the terms and conditions of Plaintiffls employment in violation

 of The Florida Civil Rights Act.

        WHEREFORE, Plaintiff respectfully invokes the remedial powers of this Court as

 provided in The Florida Civil Rights Act, and prays for a judgment:

        A.         preliminarily and permanently enjoining and restraining Defendant, CCR, from

 engaging in acts of discrimination against Plaintiff;

        B.         awarding Plaintiff back pay, front pay, prejudgment interest, and damages for all

 employment benefits he would have received but for the discriminatory acts and practices of

 Defendant, CCR;

        C.         awarding Plaintiff compensatory damages against Defendant, CCR; and




                                                   10
Case 8:21-cv-00208-SCB-JSS Document 1-1 Filed 01/27/21 Page 12 of 12 PageID 22




        D.      awarding reasonable attorney's fees and costs incurred in this action as provided in

 The Florida Civil Rights Act.

                                 DEMAND FOR TRIAL BY JURY


        Plaintiff respectfully requests a trial by jury.

        Dated this 18th day of December 2020.

                                                           /s/Jason W. Imler, Esg
                                                           Jason W. Imler
                                                           Florida Bar No. 1004422
                                                           Gary L. Printy, Jr
                                                           Florida Bar No. 41956
                                                           PRINTY & PRINTY, P.A.
                                                           3411 W. Fletcher Ave., Suite A
                                                           Tampa, Florida 33618
                                                           Telephone (813) 434-0649
                                                           FAX (813) 423-6543
                                                           garyjr@printylawfirm.com
                                                           jason.imler@printylawfirm.com
                                                           toni.harrold@printylawfirm.com
                                                           wanda.butler@printylawfirm.com
